IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


  RICKY NORTHERN v. STATE OF TENNESSEE, STEPHEN DOTSON,
                        WARDEN

                 Direct Appeal from the Circuit Court for Hardeman County
                         No. 05-02-0073 Joe H. Walker, III, Judge



                    No. W2005-02165-CCA-R3-HC - Filed March 23, 2006




The Petitioner, Ricky Northern, appeals the lower court’s denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court pursuant to Rule
20, Rules of the Court of Criminal Appeals. The Petitioner has failed to allege any ground that
would render the judgment of conviction void. Accordingly, we affirm the trial court’s dismissal.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS AND
ALAN E. GLENN , JJ. joined.

Ricky Northern, pro se.

Paul G. Summers, Attorney General & Reporter; Rachel Willis, Assistant Attorney General, for the
appellee, the State of Tennessee.



                                  MEMORANDUM OPINION

       The Petitioner, Ricky Northern, entered a guilty plea, on November 13, 2003, to one count
of murder in the second degree. For this conviction, he was ordered to serve twenty years
confinement in the Department of Correction. Petitioner is currently confined at the Whiteville
Correctional Facility in Hardeman County.



                                                  1
         On August 16, 2005, the Petitioner filed a petition for habeas corpus relief. As grounds for
relief, Petitioner alleged that the judgment against him was void and his sentence was illegal.
Specifically, the Petitioner complained that trial counsel was ineffective and that his guilty plea was
involuntarily entered. Additionally, he asserted that his sentence was illegal as the trial court
imposed a sentence of twenty years at one hundred percent release eligibility for a Class A felony
in violation of the mandates of Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004).
Petitioner contends that the maximum sentence that could have been imposed was a fifteen year
sentence at one hundred percent. The trial court denied relief on August 23, 2005. In summarily
denying relief, the trial court noted that the petition failed to state a claim for habeas corpus relief
in that the holding in Blakely v. Washington was not to be applied retroactively to cases on
collateral appeal and, even if it did, such a claim would merely render the conviction voidable, not
void. Finally, the trial court recognized that the Tennessee Supreme Court found the Blakely holding
inapplicable to the 1989 Sentencing Act. (citing State v. Gomez, 163 S.W.3d 632 (Tenn. 2005)).
A timely notice of appeal was filed by the Petitioner.
        In this state, the grounds upon which habeas corpus petitions are granted are narrow. Habeas
corpus relief only addresses detentions that result from void judgments or expired sentences. See
Archer, 851 S.W.2d at 164. A judgment is void “only when ‘[i]t appears upon the face of the
judgment or the record of the proceedings upon which the judgment is rendered’ that a convicting
court was without jurisdiction or authority to sentence a defendant, or that a defendant’s sentence
of imprisonment or other restraint has expired.” Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004)
(quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). The petitioner bears
the burden of establishing either a void judgment or an illegal confinement by a preponderance of
the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994). If the petitioner
carries this burden, he is entitled to immediate relief. However, where the allegations in a petition
for writ of habeas corpus do not demonstrate that the judgment is void, a trial court may correctly
dismiss the petition without a hearing. McLaney v. Bell, 59 S.W.3d 90, 93 (Tenn. 2001) (citing
T.C.A. § 29-21-109 (2000); see, e.g., Archer, 851 S.W.2d at 164 (parenthetical omitted)). The
Petitioner does not contend that his sentence has expired, thus, he is only entitled to relief if the
judgment of conviction against him is void.

        The crux of the Petitioner’s claim is that the decision in Blakely v. Washington has rendered
his sentence void and that the sentence imposed by the trial court was illegal as it exceeded the
statutory maximum sentence permitted for the offense.1 Such a claim does not entitle the Petitioner
to habeas corpus relief. Any claim that his sentence was enhanced in violation of his right to a jury
trial would render the judgment voidable, not void. See, e.g., Wayford Demonbruen, Jr. v. State,
No. M2004-03037-CCA-R3-HC, 2005 WL 1541873, *1 (Tenn. Crim. App., at Nashville, Jun. 30,
2005); Stanley Harvell v. Glen Turner, No. W2004-02643-CCA-R3-HC, 2005 WL 839891, *1

         1
          The Petitioner has elected not to seek this Court’s review of his claims that trial counsel was ineffective
and that his guilty plea was not knowingly and voluntarily entered. Notwithstanding, we note that such claims would
not have entitled Petitioner to habeas corpus relief as such claims would merely render his conviction voidable, not
void.



                                                          2
(Tenn. Crim. App., at Jackson, Apr. 12, 2005); Earl David Crawford v. Ricky Bell, No. M 2004-
02440-CCA-R3-HC, 2005 WL 354106, *1 (Tenn. Crim. App., at Nashville, Feb. 15. 2005). Thus,
the Petitioner’s claim is not cognizable in a habeas corpus proceeding.2 Moreover, the Petitioner’s
claim that the minimum sentence was not imposed is in error. The trial court imposed a twenty year
sentence for a class A felony. The presumptive minimum sentence for a class A felony is the
midpoint within the range. See T.C.A. § 40-35-210(c). For a range I standard offender, the
minimum presumptive sentence is twenty years, i.e., the sentence imposed by the trial court.

       The trial court determined that the Petitioner was not entitled to habeas corpus relief and
properly dismissed the petition without appointment of counsel or a hearing. The State’s motion is
granted. The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.




                                                                ___________________________________
                                                                             DAVID G. HAYES, JUDGE




         2
          W e further acknowledge that, even if such a violation rendered a sentence void, the decision in Blakely is
not to be given retroactive application, see State v. Gomez, 163 S.W .3d 632 (Tenn.), reh’g denied, (2005); Isaac
Herron v. State, No. W 2004-02533-CCA-R28-PC (Tenn. Crim. App., at Jackson, Nov. 22, 2004) (order), and the
decision in Blakely is not applicable to the 1989 Sentencing Act. Gomez, 163 S.W .3d at 632.

                                                          3